Exhibit 99.3 This information and PricewaterhouseCoopers LLP’s (“PwC”) services (collectively, “Information”) are confidential and access, use and distribution are restricted.If you are not PwC’s client or otherwise authorized by PwC and its client, you may not access or use the Information. PwC performed and prepared the Information at client’s direction and exclusively for client’s sole benefit and use pursuant to its client agreement.THE INFORMATION MAY NOT BE RELIED UPON BY ANY PERSON OR ENTITY OTHER THAN PWC’S CLIENT.PWC MAKES NO REPRESENTATIONS OR WARRANTIES REGARDING THE INFORMATION AND EXPRESSLY DISCLAIMS ANY CONTRACTUAL OR OTHER DUTY, RESPONSIBILITY OR LIABILITY TO ANY PERSON OR ENTITY OTHER THAN ITS CLIENT. The Information was performed or prepared in accordance with the Standards for Consulting Services of the American Institute of Certified Public Accountants (“AICPA”) and, where applicable, the AICPA Standards for Reports on the Application of Accounting Principles or the AICPA Statements on Standards for Tax Services.The Information does not constitute legal or investment advice, broker dealer services, a fairness or solvency opinion, an estimate of value, an audit, an examination of any type, an accounting or tax opinion, or other attestation or review services in accordance with standards of the AICPA, the Public Company Accounting Oversight Board or any other professional or regulatory body.PwC provides no opinion or other form of assurance with respect to the Information.Client, in consultation with its independent accountants, is responsible for the presentation and preparation of its financial statements and related disclosures. The Information shall be maintained in strict confidence and may not be discussed with, distributed or otherwise disclosed to any third party, in whole or in part, without PwC’s prior written consent, nor may the Information be associated with, referred to or quoted in any way in any offering memorandum, prospectus, registration statement, public filing, loan or other agreement. Client has no obligation of confidentiality with respect to any information related to the tax structure or tax treatment of any transaction. UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL STATEMENTS The following unaudited pro forma condensed combined financial information has been prepared to illustrate the effects of the asset purchase agreement with Novartis AG and Novartis Pharma AG (collectively, ‘Novartis’ and together with the company, the “Parties”), pursuant to which the Company acquired from Novartis the Canadian rights to manufacture, market, promote, distribute and sell Fiorinal®, Fiorinal® C, Visken® and Viskazide® (the “Novartis Products”), along with the related financing to complete the acquisition.The Company acquired the Novartis Products on October 2, 2014. The following unaudited pro forma condensed combined financial statements give effect to the acquisition of the Novartis Products under the acquisition method of accounting in accordance with Financial Accounting Standards Board (FASB) Accounting Standard Codification (ASC) Topic 805, Business Combinations, which we refer to as ASC 805, with Tribute treated as the accounting acquirer. The historical consolidated financial information has been adjusted in the unaudited pro forma condensed combined financial statements to give effect to pro forma events that are (1) directly attributable to acquisition and related financing, (2) factually supportable and (3) with respect to the statements of operations, expected to have a continuing impact on the results of operations. The unaudited pro forma condensed combined balance sheet is based on the individual historical consolidated balance sheets of Tribute and Novartis Products as of September 30, 2014, and has been prepared to reflect the effects of the acquisition and related financing as if it occurred on September 30, 2014. The unaudited pro forma condensed combined statement of operations for the year ended December 31, 2013 and the nine months ended September 30, 2014 combines the historical results of operations of Tribute and the Novartis Products, giving effect to the acquisition and related financing as if it occurred on January 1, 2013. The unaudited pro forma condensed combined statements of operations do not reflect future events that may occur after the completion of the merger agreement, including, but not limited to, the anticipated realization of ongoing savings from operating synergies and certain one-time charges Tribute expects to incur in connection with the merger agreement, including, but not limited to, costs in connection with integrating the operations of the Novartis Products. These unaudited pro forma condensed combined financial statements are for informational purposes only. They do not purport to indicate the results that would actually have been obtained had the acquisition and related financing been completed on the assumed date or for the periods presented, or which may be realized in the future. To produce the pro forma financial information, Tribute adjusted the Novartis products assets and liabilities, to their estimated fair values.As part of the asset purchase agreement, the only asset or liability transferred was the underlying product related intangible assets that were fully amortized. The unaudited pro forma condensed combined financial statements have been derived from and should be read in conjunction with: ● The accompanying notes to the unaudited pro forma condensed combined financial statements; ● Tribute’s audited consolidated financial statements and related notes thereto contained in its Annual Report on Form 10-K for the year ended December 31, 2013 andTribute’s Quarterly Report on Form 10-Q for the quarterly period ended September 30, 2014; and ● The Novartis Products audited statements of revenue and related expenses along with the related notes thereto furnished on this Form 8-K/A by Tribute on October 29, 2015. Tribute Pharmaceuticals Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2014 Historical Tribute Historical Novartis Products Historical Novartis Products Pro Forma Adjustments Pro Forma Tribute (Note 4) ($ CAD) ( $USD) ( $CAD) ($ CAD) ($ CAD) ASSETS Current Cash and cash equivalents $ $
